Order entered January 7, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01283-CV

                         IN THE INTEREST OF L.S.J., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-11-12980-Z

                                         ORDER
       The Court has before it the State of Texas’s January 2, 2013 unopposed motion to extend

time to file brief. The Court GRANTS the motion and ORDERS the State to file its brief by

February 4, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE